 

eae “ag Litnp onrtat Chi a o pan wen oxen

FORSYTH.60,40 10% FEEs$ 8.00 \

PRESENTED & RECORDED: GU/US/i99? $2: 287K
DICKIE C. HOOD REGISTER GF DEEDS BY:HILLIA

eye HOURS PONT ~ PE hae

     

pie, eek

he

Be Sn oo un . ie pt we a at?
7 ag fh
RETURN TO: ‘Ss ‘A | Wileman 3
rion Financial Group, Inc.
2860 Exchange Bivd., Suite 100 -
Southlake, TX 76092

    
 

 

Send Any Notices to Assignee.

Assignment of Mortgage

For Good and Valuable Consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned,

} EMERGENT MORTGAGE CORP.

50 Datasiream Plaza, Greenville, SC 29605 (Assignor)

§ By these presents does convey, gram, bargain, sell, assign, transfer and set over, without recourse, the described
morigage, together with the certain note({s) described therein with all interest, all liens, and any due or to become
due thereon to:

Pry

ASSOCIATES HOME EQUITY SERVICES, INC.
250 E, Carpenter Freeway, Irving, TX 75062 {Assignee}

Said deed of trust is recorded in the State of NC, County of Forsyth

on 2/2/98, Book 1984 Page 948

Original Trustor --: DARYL T. DAVIDSON AND PAULETTE KELLY DAVIDSON

Original Beneficiary--: EMERGENT MORTGAGE CORP.

Dated: 1/23/98 AMOUNT: § 14,000.00

PROPERTY ADDRESS: 3849 SAWYER DR., WINSTON-SALEM, NORTH CAROLINA 27105

ST

022918" AH

a ced tL as ren th ANT LE

IN WITNESS WHEREOF, the Undersigned Corporation has caused this instrument to be executed as a sealed
instrument by its proper officer who was duly authorized by a resolution of its board of directors,
Dated: March 4, 1999 Tne renee ae ae

EMERGENT MORTGAGE CORP.

Ziti filo i

W. H. Wileman, Attomey In Fact .

 

State of Texas
County of Tarrant

On 03/04/99, before me, Sharon C. Killough, a Notary Public for said County and State, personally appeared W. EH.
Wileman, who being duly sworn, says that he/she ts Attomey In Fact, off for EMERGENT MORTGAGE CORP.
and the authority to execute and acknowledge said instrument is contained in an instrument duly executed,
acknowledged and recorded in the Clerks office tn the County of Tarrant, State of Texas on 10/22/1998 in
Instrument No. D198246060 and that the seal affixed to the forgoing instrument is ihe corporation seal of said
d company, and that said wriling was signed and sealed by him on behalf of said corporation as Attorney In Fact by
j its authority duly given. And said W. H. Wileman acknowledged the said writing to be the act and deed of said
} corporation by and through its Attorney In Fact.
Witness my hand and seal this March 4, 1999,

SSRIRSAS RE SSS SSA SSSSSISESS
NSA C, KILLOUGH % Notary public, Sharon C. Killough

see 5 My commission expires: July 20, 2002

My Comm Expiras 07-20-2002
SSSSSSSIS SISSIES SISSY

 

a etek kia ile Toke

 

Prepared by: T. J. Katz
Onon Financial Group, Inc.
2860 Exchange Blvd., Suite 100

Southlake, TX 76092 NC Forsyth AFS/EMER 2 /A02

 

ST. NC -FORSYTH CO The foregoing certificate(s) of:

NFU)
ifare certified to be correct at the date o

rdation shown on the first page thereof.
Dickie C. Wood, Register of Deeds by Ai ly neon

BR2O56P 62327

ee

 

 
